Citation Nr: 1631190	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for internal derangement of the right knee.

4.  Entitlement to an increased initial disability rating for lumbar degenerative disc disease and arthritis, rated at 40 percent prior to July 1, 2015, and at 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney at Law



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to August 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of February 2009 and July 2012 of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran first sought service connection for hearing loss, a left knee disability, and a right knee disability in a July 2008 claim.  In a February 2009 rating decision, the RO granted service connection for a right knee disability (assigning a 10 percent disability rating), and it denied service connection for hearing loss and a left knee disability.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in December 2010.  

The Veteran's January 2011 substantive appeal included the issues of entitlement to service connection for hearing loss and a left knee disability as well as the issue of entitlement to an increased initial rating for a right knee disability.  The Veteran also appealed the issue of entitlement to service connection for a psychiatric disorder.  The Veteran indicated that he desired a hearing before a member of the Board.  

While those claims were pending, the Veteran sought service connection for a low back disability.  The RO granted that claim in a July 2012 rating decision, assigning a 20 percent disability rating.  In November 2012, the Veteran filed a notice of disagreement with that rating decision, seeking an increased initial rating for his back disability.  

In a February 2014 rating decision, the RO increased the Veteran's rating for his back disability to 40 percent, effective as of the date of his claim.  The RO subsequently reduced his disability rating for his back (effective July 1, 2015) in an April 2015 rating decision.  The RO, however, never issued a statement of the case in response to the Veteran's timely November 2012 notice of disagreement.  

The RO granted service connection for a psychiatric disorder in a separate April 2015 rating decision; in that same decision, the RO granted a total disability rating based on individual unemployability (TDIU).  

Given this history, two things are clear.  First, because the issue of entitlement to service connection for a psychiatric disorder was granted in an April 2015 rating decision, that decision represents a complete grant of benefits sought on appeal.  That issue is not before the Board.  Second, though it has not been perfected by the filing of a substantive appeal, the Board has limited jurisdiction over the issue of entitlement to an increased initial rating for a back disability due to the submission of the notice of disagreement.  


FINDING OF FACT

In July 2016, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of entitlement to an increased initial rating for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of entitlement to an increased initial rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a July 2016 letter, before the Veteran's hearing on his perfected appeals, the Veteran's attorney wrote to the Board.  He noted that the Veteran "is abandoning any pending claims, as he was awarded 100% by the RO and therefore there are no issues that he disagrees with."  

Given the explicit instruction from the Veteran's attorney, there remain no allegations of errors of fact or law for appellate consideration.  Indeed, given the broad language employed by the Veteran's attorney, the Board concludes that this withdrawal covers all pending claims, including his lumbar spine rating claim.  Accordingly, the Board does not have jurisdiction to review the appeal of the certified issues, and the Veteran's claims must be dismissed.  



ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


